DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 6-19, 21-30 are subject under examination. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael McEntee (registration no 74424) on 07/14/2022.
The application has been amended as follows: 

	Claims 

1.    (Currently Amended) A method of wireless communication, comprising:
communicating, by a first wireless communication device with a second wireless communication device, an indication of an uplink (UL) resource that falls within a discovery reference signal (DRS) measurement timing configuration (DMTC) window; and
communicating, by the first wireless communication device with the second wireless communication device based on the UL resource overlapping with an synchronization signal block SSB occasion within the DMTC window and a validity state of the UL resource, an UL transmission within the UL resource during the DMTC window, wherein the validity state of the UL resource is based on an arrangement of the UL resource.

2. (Currently Amended) The method of claim 1, wherein the communicating the indication of the UL resource includes scheduling an UL grant for the UL transmission.

3.    (Previously Amended) The method of claim 1, wherein the communicating the indication of the UL resource includes communicating a configured grant for the UL transmission.

4. (Previously Amended) The method of claim 1, further comprising: determining, by the first wireless communication device, whether the UL resource overlaps with the SSB occasion within the DMTC window, wherein the communicating the UL transmission includes communicating the UL transmission in response to a determination of no overlap with the SSB occasion.

5. (Currently Amended) The method of claim 1, comprising:  wherein communicating the UL transmission includes communicating the UL transmission in response to a determination of the validity state as valid.

6. (Cancelled)

7. (Previously Amended) The method of claim 1, wherein the further comprising: determining whether the UL resource overlaps with the SSB occasion within the DMTC window includes by at least one of: 
determining the overlap in response to the UL resource overlapping the DMTC window, wherein the DMTC window includes at least one slot of a plurality of slots having the SSB occasion; 
determining the overlap in response to the UL resource overlapping within a first predetermined number of symbols of a slot of the DMTC window having the SSB occasion; 
determining the overlap in response to the UL resource overlapping any symbol within a slot of the DMTC window prior to a last symbol allocated for the SSB occasion within the slot; or 
determining the overlap in response to the UL resource overlapping a symbol allocated for the SSB occasion within the slot of the DMTC window having the SSB occasion.

8.  (Previously Amended) The method of claim 1, further comprising: 
determining, by the first wireless communication device, that the validity state of the UL resource is invalid in response to one or more of: 
failure of a first gap between the DMTC window and the UL resource to meet a first predetermined length; 
failure of a second gap between the UL resource and a subsequent DMTC window to meet a second predetermined length; 
failure of a third gap between a previous SSB occasion and the UL resource to meet a third predetermined length; or
 failure of a fourth gap between the UL resource and a subsequent SSB occasion to meet a fourth predetermined length.

9. (Previously Amended) The method of claim 1, further comprising:
 failing, by the first wireless communication device, to detect a channel occupancy time (COT) from a beginning of the DMTC window; and 
determining the validity state includes by at least one of: 
determining the validity state as invalid in response to a determination that the UL resource overlaps with the SSB occasion; 
determining the validity state as valid in response to the UL resource having been dynamically triggered via a physical control channel; 
determining the validity state as valid in response to the UL resource having been triggered as UE-specific UL resources; or 
determining the validity state as invalid in response to the UL resource having been triggered via remaining minimum system information (RMSI).

10. (Previously Amended) The method of claim 1, further comprising:
sensing a shared communication channel for occupying signals during a predetermined duration of the DMTC window; and
determining the validity state of the UL resource as valid in response to the shared communication channel being detected as idle for the predetermined duration.

11. ((Previously Amended The method of claim 10, further comprising:
determining the validity state of the UL resource as invalid in response to the UL resource occurring within a threshold duration from a beginning of the DMTC window.

12. (Previously Amended) The method of claim 10, further comprising:
identifying, by the first wireless communication device, one or more fixed synchronization signal (SS) burst start points within the DMTC window, wherein the sensing begins at each of the one or more fixed SS burst start points, and wherein the validity state of the UL resource as valid ends at a next fixed SS burst start point of the one or more fixed SS burst start points.

13. (Previously Amended) The method of claim 1, wherein the UL transmission within the UL resource overlapping with the SSB occasion includes at least one of:
a high priority transmission; or
a transmission of a predetermined physical channel type.

14. (Currently Amended) An apparatus comprising:
a memory;
a transceiver; and
at least one processor coupled to the memory and the transceiver, wherein the apparatus is configured to:
communicate, with a second wireless communication device, an indication of an uplink (UL) resource that falls within a discovery reference signal (DRS) measurement timing configuration (DMTC) window; and
communicate, with the second wireless communication device based on the UL resource overlapping with an synchronization signal block SSB occasion within the DMTC window and a validity state of the UL resource, an UL transmission within the UL resource during the DMTC window, wherein the validity state of the UL resource is based on an arrangement of the UL resource.

15. (Original) The apparatus of claim 14, wherein the UL transmission is at least one of a random access channel (RACH) transmission, a configured grant transmission, or a scheduled grant transmission.

16. (Previously Amended) The apparatus of claim 14, wherein the apparatus is further configured to communicate the indication of the UL resource by scheduling an UL grant for the UL transmission.

17. (Previously Amended) The apparatus of claim 14, wherein the apparatus is further configured to communicate the indication of the UL resource by communicating a configured grant for the UL transmission.

18.  (Currently Amended) The apparatus of claim 14, wherein the apparatus is further configured to: 
determine whether the UL resource overlaps with the (SSB) occasion within the DMTC window; and
communicate the UL transmission in response to a determination of no overlap with the SSB occasion.

19. (Currently Amended) The apparatus of claim 14, comprising:
 wherein the apparatus is further configured to:
determine whether the UL resource overlaps with the SSB occasion within the DMTC window; and
determine the validity state of the UL resource based on the arrangement of the UL resource in response to a determination of an overlap with the SSB occasion; and
communicates the UL transmission in response to a determination of the validity state as valid.

20. (Cancelled)

21.  (Previously Amended) The apparatus of claim 14, wherein the apparatus is further configured to determine that the UL resource overlaps with the SSB occasion within the DMTC window in response to at least one of:
determining the overlap in response to the UL resource overlapping the DMTC window, wherein the DMTC window includes at least one slot of a plurality of slots having the SSB occasion; or
determining the overlap in response to the UL resource overlapping within a first predetermined number of symbols of a slot of the DMTC window having the SSB occasion.

22. (Previously Amended) The apparatus of claim [[19]]14, wherein the apparatus is further configured to determine that the UL resource overlaps with the SSB occasion within the DMTC window in response to at least one of:
determining the overlap in response to the UL resource overlapping any symbol within a slot of the DMTC window prior to a last symbol allocated for the SSB occasion within the slot; or
determining the overlap in response to the UL resource overlapping a symbol allocated for the SSB occasion within the slot of the DMTC window having the SSB occasion.

23. (Previously Amended) The apparatus of claim 14, wherein the apparatus is further configured to:
determine that the validity state of the UL resource is invalid in response to one or more of:
failure of a first gap between the DMTC window and the UL resource to meet a first predetermined length;
failure of a second gap between the UL resource and a subsequent DMTC window to meet a second predetermined length;
failure of a third gap between a previous SSB occasion and the UL resource to meet a third predetermined length; or
failure of a fourth gap between the UL resource and a subsequent SSB occasion to meet a fourth predetermined length.

24. (Previously Amended) The apparatus of claim 14, comprising:
wherein the apparatus is further configured to:
sense a shared communication channel for occupying signals during a predetermined duration of the DMTC window; and
determine the validity state as valid in response to the shared communication channel detected as idle for the predetermined duration.

25. (Previously Amended) The apparatus of claim 24, wherein the apparatus is further configured to determine the validity state as invalid in response to the UL resources occurring within a threshold duration from a beginning of the DMTC window.

26. (Previously Amended) The apparatus of claim 24, wherein the processor is apparatus is further configured to:
identify one or more fixed synchronization signal (SS) burst start points within the DMTC window; and
sense the shared communication channel at each of the one or more fixed SS burst start points, wherein the validity state of the UL resource as valid ends at a next fixed SS burst start point of the one or more fixed SS burst start points.

27. (Currently Amended) A non-transitory computer-readable medium having program code recorded thereon, the program code comprising:
code for causing a wireless communication device to communicate an indication of an uplink (UL) resource that falls within a discovery reference signal (DRS) measurement timing configuration (DMTC) window; and
code for causing the wireless communication device to communicate, based on the UL resource overlapping with an synchronization signal block SSB occasion within the DMTC window and a validity state of the UL resource, an UL transmission within the UL resource during the DMTC window, wherein the validity state of the UL resource is based on an arrangement of the UL resource.

28. (Previously Presented) The non-transitory computer-readable medium of claim 27, wherein the code for causing the wireless communication device to communicate the indication includes code for causing the wireless communication device to schedule an UL grant for the UL transmission.

29. (Previously Presented) The non-transitory computer-readable medium of claim 27, wherein the code for causing the wireless communication device to communicate the indication includes code for causing the wireless communication device to communicate a configured grant for the UL transmission.

30. (Previously Amended) The non-transitory computer-readable medium of claim 27, comprising:
code for causing the wireless communication device to determine whether the UL resource overlaps with the (SSB) occasion within the DMTC window, wherein the code for causing the wireless communication device to communicate the UL transmission includes code for causing the wireless communication device to communicate the UL transmission in response to a determination of no overlap with the SSB occasion.

REASONS FOR ALLOWANCE
Claims 1-5, 7-19, 21-30 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Prior art fails to teach the combination of “communicating, by the first wireless communication device with the second wireless communication device based on the UL resource overlapping with an SSB occasion within the DMTC window and a validity state of the UL resource, an UL transmission within the UL resource during the DMTC window, wherein the validity state of the UL resource is based on an arrangement of the UL resource.” in addition to other limitations of claim 1.

Regarding claim 14, Prior art fails to teach the combination of “communicate, with the second wireless communication device based on the UL resource overlapping with an SSB occasion within the DMTC window and a validity state of the UL resource, an UL transmission within the UL resource during the DMTC window, wherein the validity state of the UL resource is based on an arrangement of the UL resource.” in addition to other limitations of claim 14. 

Regarding claim 27, Prior art fails to teach the combination of “code for causing the wireless communication device to communicate, based on the UL resource overlapping with an SSB occasion within the DMTC window and a validity state of the UL resource, an UL transmission within the UL resource during the DMTC window, wherein the validity state of the UL resource is based on an arrangement of the UL resource.” in addition to other limitations of claim 27.
Claims 2-5, 7-13, 15-26, 28-30 are allowed as being dependent on claim 1 or 14 or 27.
Li teaches in para 0143 that UE can send SRS when it determines that the last symbol of the subframe is not used to transmit the DRS, however it doesn’t teach the UL transmission within the UL resource during the DMTC window based on the UL resource overlapping with an SSB occasion within the DMTC window and a validity state of the UL resource, wherein the validity state of the UL resource is based on an arrangement of the UL resource.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416 

/AJIT PATEL/Primary Examiner, Art Unit 2416